Citation Nr: 1711138	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral hip disorder, to include as due to a cervical spine disorder.

4.  Entitlement to service connection for a joint disorder of the right hand and fingers, to include as due to a lumbar spine disorder and/or a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1975 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in October 2011. A February 2017 letter informed the Veteran that the VLJ who conducted the October 2011 hearing was no longer at the Board and asked him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 remand, the Board explained that a remand was necessary as there was not compliance with the previous January 2015 Board remand.  Unfortunately another remand in required due to noncompliance with the March 2016 remand.

In the January 2015 remand, the Board explained that the April 2008 VA joints examination concerning the Veteran's service connection claim for a joint disorder of the right hand and fingers was inadequate for the purpose of determining the etiology of the claimed disorder and requested that a new VA examination and opinion be obtained following review of the claims file.  With respect to the claims for service connection for a lumbar spine, cervical spine, and bilateral hips, the Board noted that there was no VA examination of record that addressed whether the disorders were related to active service or any incident of service.  Thus, the Board remanded all the claims currently on appeal for VA examinations to determine its nature and etiology. 

In March 2015, the Veteran was provided a new VA examination for the lumbar spine, cervical spine, bilateral hips, and hand and fingers; however, in the examination report, the examiner noted that the claims file was not reviewed.  The examiner indicated a review of the military service treatment records and VA treatment records, but failed to indicate whether other relevant documents were reviewed.

Regarding the opinion itself, the examiner provided a single negative etiology opinion and rationale for the neck, back, hand and hip disorders.  As to the rationale, the examiner provided that the Veteran has not showed to have a chronic neck, back, or right hips condition in service.  He is noted to have a history of right cystic changes in the right lunate bone in the wrist but his current complaints are related to an ulnar nerve entrapment of the elbow and to a much lesser degree cervical stenosis with myelopathy.  

In the March 2016 remand, the Board noted that the examiner failed to consider the Veteran's report regarding the onset of his claimed disorders from falling off a military vehicle at Camp Casey in 1984 and instead, based the opinion solely on a lack of treatment records in service.  The U.S. Court of Appeals for Veterans Claims has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Further, the VA examiner did not provide an etiological opinion based on the Veteran's contention that his joint disorder of the right hand and fingers as well as bilateral hip disorder are secondary to his lumbar spine disorder and/or cervical spine disorder.  

In the May 2016 VA addendum opinion, the examiner indicated that he only reviewed the Veteran's STRs and the 2011 hearing testimony.  The examiner did not indicate that the entire claims file was reviewed, as the May 2016 remand instructed.  In January 2017, the Veteran's representative asserted that because the examiner did not indicate he reviewed the claims file, a remand was required.  The Board agrees.

As there was not complete compliance with the Board's March 2016 remand order, another remand is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Accordingly, the RO should forward the claims file to the examiner who evaluated the Veteran in March 2015 and May 2016 for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the May 2016 VA examiner for an addendum opinion.  If the examiner who drafted the May 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, AND THE EXAMINER SHALL INDICATE IN THE ADDENDUM REPORT THAT THE CLAIMS FILE WAS REVIEWED (in order to comply with prior remand instructions).  

Following a review of the claims file, the results of the Veteran's physical examination, the Veteran's statements regarding the onset and treatment of his claimed disorder, the reviewing examiner is requested to provide a separate opinion and rationale with respect to the following questions: 

Joint Disorder of the Right Hand and Fingers

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's joint disorder of the right hand and finger, previously diagnosed as diminished strength in right hand due to ulnar nerve entrapment at elbow, had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

(b) Is it at least as likely as not that the Veteran's joint disorder of the right hand and finger, previously diagnosed as diminished strength in right hand due to ulnar nerve entrapment at elbow, were caused or aggravated by his lumbar spine disorder and/or a cervical spine disorder?  

The examiner should specifically address (i) the Veteran's contention that his joint disorder of the right hand and fingers either incurred during active service or is secondary to his lumbar spine disorder and/or cervical spine disorder and (ii) the December 1976 clinical record indicating cystic changes in the right hand and wrist.  See October 2011 Hearing Testimony; December 1976 Service Treatment Record.  The examiner is advised that the lack of in-service treatment or complaints of a joint disorder of the right hand and fingers is not persuasive evidence that it did not occur during active service.  

Lumbar Spine Disorder

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder, previously diagnosed as degenerative disc disease of the lumbar spine, had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

The examiner should specifically address (i) the Veteran's contention that his lumbar spine disorder developed after falling off a military vehicle at Camp Casey in 1984 and that he was treated and diagnosed with muscle spasms and (ii) a January 1984 service treatment for back pain and possible strained muscle.  See October 2011 Hearing Testimony; January 1984 Service Treatment Record.  The examiner is also advised that the lack of in-service treatment or complaints is not persuasive evidence that it did not occur during active service.  

Cervical Spine Disorder

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder, previously diagnosed as cervical stenosis with myelopathy, had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

The examiner should specifically address the Veteran's contention that his cervical spine disorder developed after falling off a military vehicle at Camp Casey in 1984 and that he was treated and diagnosed with muscle spasms.  See October 2011 Hearing Testimony.  The examiner is advised that the lack of in-service treatment or complaints is not persuasive evidence that it did not occur during active service.  

Bilateral Hip Disorder 

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disorder, previously diagnosed as osteoarthritis of the hips, had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

The examiner should specifically address the Veteran's contention that his bilateral hip disorder developed after falling off a military vehicle at Camp Casey in 1984 and that he was treated and diagnosed with muscle spasms.  See October 2011 Hearing Testimony.  The examiner is advised that the lack of in-service treatment or complaints is not persuasive evidence that it did not occur during active service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

